2008 ANNUAL REPORT LETTER TO SHAREHOLDERS March 13, Dear Shareholders: We want to share with you the Annual Report for FPB Bancorp, Inc. (FPBI) for the year ended December 31, 2008. It goes without saying that 2008 was a very sobering and historical year, with many dramatic changes both economically and politically in Florida, as well as the entire country. We have seen our area greatly impacted by continued declines in real estate values and high unemployment, resulting in a high number of business failures and residential foreclosures, ranking Florida as one of the top five states in the country in these categories. By now we all know what the phrase “sub-prime mortgage” means and how it has affected the local, state, national and worldwide economies. Our subsidiary, First Peoples Bank did not engage in any sub-prime lending, nor did we invest in any of the exotic investment vehicles that were being offered industry wide. The economic downturn has, however, negatively affected our Bank’s earnings and has impacted not only our loan portfolio, but credit quality across the banking industry.
